Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 11/15/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/22 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWASE (US 2005/0285811) in view of JONGMAN (US 2016/0014882).
Regarding claim 1, KAWASE discloses a display device (FIG.s 1-16) comprising: a first display panel (11 FIG. 11); and a second display panel (12 FIG. 11), and a light-transmitting layer (19 FIG. 11; the transmitting is evident of 124 in operation, see ¶[0080]) between the first display panel and the second display panel, wherein the light- transmitting layer is in contact with a top surface of the first display panel and a bottom surface of the second display panel (as shown in FIG. 11); wherein the first display panel includes a first region (part of 11 associated with 112 FIG. 11) and a second region (part of 11 associated with 19 FIG. 11), wherein the first region has a function of 
KAWASE does not explicitly show the first and second displays being at least partly flexible, wherein the second display panel is bent in the third region or in the fourth region, a first flexible printed circuit being in contact with and electrically connected to the first display panel, and a second flexible printed circuit being in contact with and electrically connected to the second display panel.
JONGMAN (FIG.s 1-19) teaches first and second displays being at least partly flexible (as shown in FIG. 11a), wherein the second display panel is bent in the third region or in the fourth region, a first printed circuit being in contact with and electrically connected to the first display panel (as shown in FIG. 11a), and a second printed circuit being in contact with and electrically connected to the second display panel (FIG. 11a), and in another embodiment teaches the printed circuits being flexible (422 FIG. 16).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ flexible screens and printed circuits, such as taught by JONGMAN, as the display and circuit of the display device 
Regarding a region having function of blocking visible light, it is noted that although the region of KAWASE is not a light blocking layer, since claims require only the function as a limitation, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as functionally equivalent of the claimed region, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Scope of claim 12 is similar to but broader than claim 1 and is rejected similar to claim 1 above. In particular, claim 12 recites a light-blocking region instead of a region having a function of blocking visible light, but the two limitations are addressed in the same manner as a light-blocking region is understood as a region having the function of blocking light.
Regarding claim 2, KAWASE further discloses the first region includes a light-emitting element (required for a display), wherein the third region includes a light-emitting element (required for a display).
KAWASE does not explicitly show the fourth region includes a bonding layer.
JOGNMAN further teaches a bonding layer (see adhesive of ¶[0088] and shown in FIG. 11a) over all regions.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a bonding layer, such as taught by JONGMAN, over the regions of the displays of KAWASE, such that the fourth region 
Regarding claim 3, KAWASE does not explicitly show the second display panel includes a fifth region, wherein the fifth region is adjacent to the third region, wherein the fifth region has a function of blocking visible light, and wherein the fifth region does not include a region overlapping with the first region.
JOGNMAN further teaches the second display panel includes a fifth region (the peripheral region), wherein the fifth region is adjacent to the third region (see FIG. 11a), and wherein the fifth region does not include a region overlapping with the first region.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the combination of KAWASE in view of JONGMAN includes a fifth region adjacent to the third region, that does not include a region overlapping with the first region, but is capable of having the function of blocking visible light in accordance to a preferred application of the assembly. 
Regarding claim 4, JOGNMAN further teaches the fifth region functions as a wiring portion (evident of the circuit board connected thereto, FIG. 11a) electrically connected to a light-emitting element included in the third region.
The motivation to combine is same as in claim 3 above. 
Regarding claims 5 and 13, KAWWASE does not explicitly show a light-transmitting layer, wherein the light-transmitting layer includes a light-transmitting material having a transmittance with respect to light in a wavelength range of 450 nm to 700 nm of 90 % or more.
JOGNMAN further teaches a light-transmitting layer (such as 414 FIG.s 15-16 and see window of FIG. 11a), wherein the light-transmitting layer includes a light-
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a light transmitting layer, such as taught by JONGMAN, with the assembly of KAWASE in order to improve the durability of the display device by providing additional layers. 
Regarding claims 6 and 14, JOGNMAN further teaches the light-transmitting material has a refractive index of higher than or equal to 1.3 and lower than or equal to 1.8 (evident of PMMA known to have an index between 1.48 and 1.51).
The motivation to combine is same as claims 5 and 13 above. 
Regarding claims 7 and 15, it is respectfully noted that all attachments are detachable, even glues have solvents, and therefore, the light-transmitting layer of the combination of KAWASE in view of JONGMAN is detachably in contact with at least one of the first display panel and the second display panel.
Regarding claim 8 and 16, JOGNMAN further teaches the light-transmitting layer includes an inert material (such as PMMA being inert in regular conditions).
The motivation to combine is same as above. 
Regarding claims 9 and 17, JOGNMAN further teaches the light-transmitting layer includes a nonvolatile material (such as PMMA being non-volatile in regular conditions).
The motivation to combine is same as above. 
claims 10 and 18, JOGNMAN further teaches the light-transmitting layer has a material with a viscosity of greater than or equal to 1 mPa-s and less than or equal to 1000 Pa-s (evident of PMMA having viscosity of between 1mPa.s-1000Pa.s).
The motivation to combine is same as above. 
Regarding claims 11 and 19, absent persuasive evidence that the claimed elements are related to the intended inventive subject matter and are serving a purpose other than enabling the device for a known application, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the display device with an antenna, a battery, a housing, a speaker, a microphone, an operation switch, or an operation button, in accordance to a preferred application to make up a known electronic device.
Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive, or they are moot. 
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new interpretation of the prior art is presented in the current rejection, to which applicant’s arguments do not apply. No arguments regarding the element 19 is presented. 
Applicant is respectfully invited to contact the examiner in order to help facilitate a mutual understanding of the intended invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875